Case 5:20-cv-00004-LGW-BWC Document 20 Filed 09/09/20 Page 1 of 2


                                                                             FILED
                                                                  John E. Triplett, Acting Clerk
                                                                   United States District Court

                                                               By casbell at 1:58 pm, Sep 09, 2020
Case 5:20-cv-00004-LGW-BWC Document 20 Filed 09/09/20 Page 2 of 2
